Cobb, P. J.
(After stating the facts.)
1. The present case presents one of those controversies which, have, unfortunately, in the past, often found their way into the civil courts of this country. The courts of this State have been remarkably free from cases originating in schism in a religious body. Numerous cases appear in the briefs of counsel, from different courts of this country, as well as' some in the English and Scottish courts, involving controversies growing out of differences of opinion between parties and factions in ecclesiastical, organizar tions. On account of the union between the church and the government in England, the decisions of the civil courts of that country can not be implicitly followed by the courts of this country, where the civil authorities have no right to interfere in matters peculiarly ecclesiastical. The "first amendment to the "constitution of the United States denies to Congress the power to make any law respecting an establishment of religion or prohibiting the free *17exercise thereof. Civil Code, §6014. That instrument contains no limitation on the powers of the States in this particular, but every State in the Union has in its constitution a provision denying to the civil authorities the right to control or interfere in any way in matters purely ecclesiastical. The people of no State in the Union, as a political entity, have any creed or religion. The people of the United. States, as a political entity, have no creed or religion. Each individual within the jurisdiction of the United' States, whether he be within the limits of a State or elsewhere, has a right to determine for himself all of those questions which relate to his relation to the Creator of the universe. No civil authority can coerce him to accept any - religious doctrine or teaching, or restrain him from associating himself with any class or organization which promulgates religious teaching. Whether he shall adopt any religious views, or, if so, what shall be the character of those views, and the persons with whom he shall associate in carrying out the particular views, are all questions addressed to his individual conscience, which no human authority has the right, even in the slightest way, to interfere with, so long as his practices in carrying out his peculiar views are not inconsistent with the peace and good order of society. We have confined our investigations in this case almost entirely to the decisions of the courts of this country, for the reasons above referred to.
When an individual becomes a member of a religious organization, his uniting with it is his voluntary act, and he becomes bound by the rules and usages of the organization. A religious association usually adopts a constitution, by-laws, and form of government. A member, when he enters the organization, voluntarily assumes the duty of obeying the laws of the association. As to all matters purely ecclesiastical he is bound by the decisions of the tribunal fixed by the organization to which he belongs, as an arbiter to determine the disputed questions relating to matters peculiarly within the province of the organization. In attempting to carry out the purpose for which religious associations are formed it becomes necessary, in almost every instance, for the organization to hold and own property. The members of the organization therefore become interested in the property so owned. Differences may arise which bring about disputes as to what interest a member or class of members of an organization may have in this property. *18Eights of property are as peculiarly within the jurisdiction of the civil courts of the land as purely religious rights are within the jurisdiction of the ecclesiastical tribunals of a religious organization. How far the civil courts will interfere in the affairs of a religious body, where property rights are involved, is a question which has been addressed to many courts of this country. Often the controversy as to the right of property grows out of a controversy as to creed, doctrine, or teaching. While all of the rulings of the American courts can not be said to be entirely uniform, the great, weight of authority is to the effect that if a religious organization has, under its form of government, a tribunal constituted with jurisdiction to decide differences between its members as to creed, teaching, or doctrine, the civil courts will not undertake to review or revise the judgment of the church tribunal in reference to such matters. The cases which support this ruling seem to be founded upon sound reasoning, when we take into consideration the constitutional provisions which deny to Congress and the lawmaking powers of the different States the right to interfere in matters purely ecclesiastical. In some cases it has been said that the decisions of the church tribunals are persuasive and not to be departed from by the civil courts except where the decisions are clearly wrong. But the sounder rule is that laid down in those cases in which it is held that if the .matter relates to creed} doctrine, or teaching, the judgment of the constituted church tribunal is absolutely conclusive upon the civil courts, whether, in the opinion of the judges of such courts, the decision appears to be right or wrong. Where a right of property turns upon such a decision, the civil courts will allow the property to-go in that direction in which the decision of the church tribunal carries it.
One of the leading cases on the subject in this country is Watson v. Jones, 13 Wallace, 679, 20 L. ed. U. S. 666. It was there held that in a case where, the right of property asserted in the civil court is dependent upon a question of doctrine, discipline, ecclesiastical law, rule, custom, or church government, and that question has been decided by the highest tribunal within the organization to which it has been carried, the civil courts will accept that decision as conclusive and be gpverned by it in its application to the case before it. In the opinion Mr. Justice Miller says: “It is not to be supposed that the judges of the civil courts can be as *19competent in the ecclesiastical law and religious faith of all these bodies as the ablest men in each are in reference to their own. It would therefore be an appeal from .the more learned tribunal in law, which should decide the case, to the one which is less so” (p. 729). See also 7 Rose’s Notes, 769; Brundage v. Deardorf, 92 Red. 214 (34 C. C. A. 304); Schweiker v. Husser, 146 Ill. 399 (34 N. E. 1022); Lamb v. Cain, 129 Ind. 486 (14 L. R. A. 518, 29 N. E. 13); Watson v. Avery, 65 Ky. 332; Trustees v. Harris, 73 Conn. 216 (47 Atl. 116); White Lick Quarterly Meeting of Friends by Hadley v. White Lick Quarterly Meeting of Friends by Mendenhall, 89 Ind. 136.
2. The constituted tribunal of the religious organization has jurisdiction to determine all ecclesiastical questions which are submitted to it under the law and usages of the society. It has also the authority to determine for itself whether it has jurisdiction in a given case. The highest church court of a religious society is like the highest civil court. It has submitted to it not only questions growing out of controversies, but it has, of necessity, imposed upon it the duty and responsibility of determining what are within the limits of its jurisdiction. In the case of Watson v. Farris, 45 Mo. 183, it was held that the General Assembly of the Presbyterian Church, commonly known as “Old School,” possesses extensive original and appellate jurisdiction, and whether a case is regularly or irregularly before it is a subject for it to determine for itself. In the opinion Judge Wagner says (p. 197) : “Now, the General Assembly is the highest court or judicatory known to the Presbyterian Church; it possesses extensive original and appellate jurisdiction; and whether the case, in the matter of the Declaration and Testimony signers, was regularly or irregularly before it, was a subject for it to determine for itself, and no civil court can revise, modify, or impair its action in a matter of purely ecclesiastical concern.” When a controversy involving the rights of a member is presented to the civil courts they will examine into the constitution and laws of the religious society, to determine whether a tribunal has been erected for the decision of ecclesiastical questions, and they will also examine into the laws of the association to determine whether the decision by the tribunal was concerning a matter which was. within its jurisdiction. If its jurisdiction depends upon the construction of its own laws, and such laws have, either *20expressly or impliedly, conferred upon it the right to determine the limits of its jurisdiction, the decision of the church tribunal as to its jurisdiction will be no less binding than its decision on the merits of the ecclesiastical question determined by it.
However, if it develops, from an examination of the constitution, laws, and usages of the church, that the judgment is beyond the jurisdiction of the church tribunal, and so manifestly beyond it that there can be no difference of opinion as to this fact, the civil courts will interfere to protect the members in their rights of property, involved in such a lawless and revolutionary action by the ecclesiastical organization. Where it is manifest that the church court has decided a question which, under no reasonable construction of the rules of the church, could be within the jurisdiction of the tribunal, the civil courts will recognize, as the true church, those members who adhere to the tenets and doctrines of the organization, and who are adhering to the rules of the church and living under the form of government prescribed by its constitution, and cause the property to follow the line as recognized by this class. So long as church tribunals merely decide' questions which arise from time to time in regard to the teachings, doctrines, or government of the church, connected.with the purposes for which it was organized, the civil courts, even though rights of property, are involved, will not interfere. But whenever a majority in those organizations in which a majority of the members ordinarily control, or where tire highest courts in those organizations which provide for various courts to determine these questions, take such steps as to clearly indicate an abandonment of the original scheme and purpose of the organization, and use it for ends which were not expressly contemplated, and, under no reasonable construction of the rules, could ever have been contemplated, those who are faithful to the original purposes of the organization are to be treated as the true church and the owners of the property committed to it for the promulgation of its teachings and doctrines. In Mt. Zion Baptist Church v. Whitmore, 83 Iowa, 138 (13 L. R. A. 198, 49 N. W. 81), it was held that the majority of the members of a Baptist church, although it was independent in government, have no power to divert the church property to the propagation of doctrines contrary to Baptist articles of faith and church covenants, and on attempting to do so they may be enjoined from.interfering *21with the proper use and control of the property by the minority. It was also held, in that case, that the decision of a Baptist council, on the joint call of both factions of a Baptist church, which agree to accept it as final, that the doctrines taught by the majority faction are not in harmony with the teachings of the denomination, is conclusive and may be adopted by a court as the basis of its action in giving the control of the church property to the other faction. In Christian Church v. Church of Christ, 219 Ill. 503 (76 N. E. 706), the ruling ivas that where members of a religious congregation divide and a new organization is formed by the withdrawing faction, the title to property of the congregation remains in the part of the congregation which adheres to the tenets and doctrines originally taught by the congregation to whose use the property was originally dedicated. There was also a ruling to the effect that where members of a seceding faction of a congregation form a new organization and teach and practice innovations not recognized or taught by the original congregation, they abandon their interest in the property belonging to the original congregation at the time of the division. See also Smith v. Pedigo, 145 Ind. 361 (19 L. R. A. 433, 32 L. R. A. 838, 33 N. E. 777); Ferraria v. Vasconcellos, 31 Ill. 25; Hale v. Everett, 53 N. H. 9 (16 Am. Rep. 82); Schnorr’s Appeal, 67 Penn. St. 138 (5 Am. Rep. 415); Appeal of Ramsey, 88 Penn. St. 60; Bear v. Heasley, 98 Mich, 279 (57 N. W. 270, 24 L. R. A. 615).
The principle at the foundation of all these rulings, as well as a great many others along the same line that might be cited, is, that property which is devoted to the purposes of a given religious organization must be used for the purpose to which it is devoted, and that where the controlling authority of the organization (whether it be a majority of the congregation of those churches having a congregational form of government or the highest court of a church in those churches which have different tribunals, with appeals from one to the other) engages in a palpable attempt to divert the property to a purpose utterly variant from that to which it was originally devoted, the civil courts will interfere, even at the instance of a minority, in cases where the form of church government is congregational, or at the instance of the dissenters, without regard to number, where the form of government is other than congregational, and protect them in their property rights *22against those who, without authority, are attempting to carry the property along lines that are utterly variant from the purpose for which the organization was formed. But in all eases of this character it must appear that the governing authorities of the church, have abandoned the tenets and doctrines of the original organization. Whether they have so abandoned them is an ecclesiastical question; and if, under the form of government of the church, there, is a tribunal of any character erected for the decision of these questions, the civil courts will not undertake to revise or review the-judgment of this tribunal, provided the question is of such a character that it would admit of dispute and would therefore be proper for decision by the ecclesiastical tribunal. Bo long as the case rests upon debatable ground, as to whether there has been an abandonment of the purpose of the original organization, the-courts will allow the judgment of the church tribunal to stand without question; but where, in a given case, the facts are such that there can be no question that there-has been a complete abandonment, and, as a result, the property will be diverted to purposes never contemplated by the original organization, the civil courts will interfere at the instance of those who adhere to the teachings of the original association. If property is acquired by a Baptist church, which, at the time of its organization, is teaching the-doctrines of the Baptist faith as it is ordinarily understood, and thereafter a majority of the congregation should determine to dissolve the organization and unite with an ecclesiastical body which is teaching doctrines utterly antagonistic to what are commonly-understood as the doctrines of the Baptist church, the civil courts would protect the minority who adhere to the doctrines of the-original organization, in their right to hold the property, even though such minority consisted of only one person. But if the question should arise in a Baptist congregation as to what is the doctrine of the Baptist church, and the difference should be such as that it was manifest that there could be, in the light of the history of the particular church, and other churches of similar faith, doubt'as to what was the true rule to be followed by a. Baptist church, and the church tribunal, constituted according to the customs and usages of Baptist churches, should decide these-differences, the civil courts would not attempt to interfere with, the judgment of this tribunal determining the doctrinal differences, between the members of the congregation.
*23There is a radical difference between an abandonment of all the teachings and doctrines of a church and a mere difference of opinion among the members of an organization as to what are the true doctrines and teachings of the organization. There may be eases where an entire abandonment will be attempted, and such intention would be clear and palpable. But the cases which are most^pt to arise are those which are upon the border line, when it is hard to determine, in the particular case, whether the action of the constituted authorities of the church is an abandonment of its original teachings or merely a judicial determination as to what are the true teachings of the church. The fact that there are cases lying so near to this border line is the reason that there are apparently conflicting decisions by the courts in this country as to when it is proper for the civil courts to interfere in the affairs of an ecclesiastical organization. It is true, in this class of cases, as it is in every case arising under the law, that the civil courts have generally laid down the correct rule, that they will not interfere with the affairs of an ecclesiastical organization, where the rights of property are involved, unless there has been a palpable attempt by the governmental authorities of the church to abandon altogether the teachings of the original organization. But there are cases where this rule has been, as to the facts of the particular controversy, wrongly applied. If the members of a church abandon the tenets of the church, they lose their interest in the property of the church. If they adhere to the doctrines of the church, but abandon the organization, they also lose their interest in the property of the church. This latter proposition is, in effect, the ruling in thp case of Godfrey v. Walker, 42 Ga. 562. In that case the property was conveyed to trustees for the use of the colored members of the Methodist Episcopal Church, South, within the jurisdiction of the General Conference of that church, and a large portion of the congregation severed their connection with this church and united with the African Methodist Episcopal Church; and it was held that they thereby lost all their interest in the property, and it became subject to the control of the General Conference of the Methodist Episcopal Church, South, and did not become the property of the African Methodist Episcopal Church.
The code declares, “The majority of those who adhere to its organization and doctrines represent the church. The withdrawal by *24one part of a congregation from the original body, or uniting with another church or denomination, is a relinquishment of all rights in the church abandoned” (Civil Code, §2360). It will be noted that this section is a mere codification of the ruling made in Bates v. Houston, 66 Ga. 198. That case involved a controversy arising in a Baptist church which had a congregational form of government. The rule laid down there is the one which is laid down by all the courts, and which is the one above referred to, that the abandonment of the teachings of the church by members of the organization will cause them to lose their interest in the property of the original organization which was set apart for the promulgation of certain teachings. No question as to the effect of the ruling of ecclesiastical tribunals in reference to mere difference as to what were the doctrines of the church was involved in that case. But another general rule, recognized by all of the courts, was also laid down in that ease, which is embodied in the Civil Code, §2362, in the following language: “Courts are reluctant to interpose in questions affecting the management of the temporalities of a church; but when property is devoted to a specific doctrine or purpose, the courts will prevent it from being diverted from the trust.” The case of Harris v. Brown, 124 Ga. 310 (52 S. E. 610, 2 L. R. A. (N. S.) 828), did not involve anjr of the questions now before us, and the section of the code last cited was simply mentioned to emphasize the rule therein laid down.
3. When an ecclesiastical organization acquires property by deed or will or- other instrument, and the instrument, in express terms, provides that the property shall be devoted to the teaching, support, and spread of some specific form of doctrine or belief, the .civil courts have authority to interfere in the affairs of the organization for the purpose of preventing a diversion of the property from the uses to which it was, by the instrument, devoted. This rule is laid down and recognized by Mr. Justice Miller in the case of Watson v. Jones, supra. See also First Baptist Church of Paris v. Fort, 93 Tex. 215 (54 S. W. 892, 49 L. R. A. 617). But where property is acquired by an ecclesiastical organization and there is nothing in the Instrument undeiqwhich the title passes to the organization, or to trustees in its behalf, which imposes a limitation upon the uses to which the property shall be devoted, it is to be presumed that it was the intention of the donor that the property was to be de*25voted to religious purposes,- and in such manner and in such way as the governing body of the- organization, whatever it may be, shall, under its constitution and rules, determine; and so long as any existing religious organization can be ascertained to be that organization, or its regular legitimate successor, it is entitled to the use of the property. See Baptist Church v. Fort, supra. In case of a schism in such an organization no inquiry will be had into the existing religious opinions of those who comprise the legal and regular organization; the proper inquiry is, which of the two factions constitute the church; and those who adhere to the acknowledged organization are entitled to the use of the property, whether adhering or not to the doctrines originally professed. Watson v. Jones, supra; Baptist Church v. Fort, supra.
4. The instrument under which the Cumberland Presbyterian Church of Atlanta acquired title, through its trustees, to the property in controversy does not in express terms provide that the property shall be used for the promotion of any particular teaching or doctrine. The trustees hold -#the title for the benefit of the ecclesiastical organization known as the “Cumberland Presbyterian Church,” of which the Atlanta church was a component part. Hence there is nothing in the present case which authorizes the interference of the civil courts upon the ground that there has been a diversion of a trust fund on account of a violation of the terms of the instrument creating the trust. The title to the property was acquired in the ordinary way, by gift or purchase, without limitation, except that it-was to be used for religious purposes, and the religious purposes are those of the Cumberland Presbyterian Church. The only question to be ■ determined, therefore, is whether, under the form of government of the Presbyterian Church, the property of the Atlanta church can be transferred to the Northern Presbyterian Church. In determining this question inquiry must be had into the constitution and rules of the Cumberland Presbyterian Church. If, under the form of government of the church, the governmental authorities have a right to make this ■transfer, the civil courts will not interfere. If they have not the right, interference may be had at the instance of those who can be designated as the lawfully constituted authorities of the Cumberland Presbyterian Church. The controlling question, therefore, is, whether, under the form of government as set forth in the constitu*26tion of the Cumberland Presbyterian Church, the governmental authorities of that body had the right to unite with the Northern Presbyterian Church.
The constitution of the church creates certain church courts. It declares that the government of the church is to be exercised in some certain and definite form, and by various courts, in regular gradation. These courts are denominated “church sessions/* “presbyteries,” “synods,” and the “'General Assembly.” The jurisdiction of each of these courts is defined in the constitution. The church session has jurisdiction of a single church. The presbytery has jurisdiction over the church sessions, and jurisdiction within a prescribed district. The synod has jurisdiction over three or more presbyteries. And the General Assembly has jurisdiction over such matters as concern the whole church. Every court is declared to have the right to resolve questions of doctrine and discipline seriously and reasonably proposed. And although each court exercises exclusive and original jurisdiction over all matters especially belonging to it, the' lower courts are subject to the review and control of the higher courts, in regular gradation. The General Assembly has jurisdiction to review and decide all references and complaints regularly brought before it from- the inferior courts, and to decide all questions respecting doctrine and discipline, and “to receive under its jurisdiction other ecclesiastical bodies whose organization is conformed to the doctrine and order of this church.”' So far as any controversies in reference to doctrine are concerned,, by the very terms of the constitution the General Assembly is-made the highest court, and, of course, its judgment on the matter is final and conclusive. The General Assembly of the Cumberland Presbyterian Church, hence, has jurisdiction to determine whether the matter in controversy is within its jurisdiction, and. also to determine the controversy itself.
On the question as to whether there should be a reunion-of the-Cumberland Presbyterian Church and the Northern Presbyterian Church, it was for the determination of the General Assembly whether these two organizations were in accord with each other ásto doctrine and order. This question was determined by the General Assembly at Decatur, Illinois, in 1906. That it was a question about which there could be honest differences o,f opinion is manifest; for these differences appear in the records of the proceed*27ings prior to and at the time the judgment was rendered that there was no substantial difference between the two organizations in teachings and doctrines. There were members of the General Assembly of the Cumberland Presbyterian Church who not only took a contrary view, but entered their protest upon.the minutes of the General Assembly, and who thereafter withdrew and organized themselves into a body which they styled “The True Cumberland Presbyterian Church.” We will not undertake to determine whether this judgment of the General Assembly is correct. The constituted tribunal of the church has determined the question, and, whether determined rightly or wrongly, we, as a civil court, having $o ecclesiastical jurisdiction whatever, will not attempt to revise the conclusions and findings of those who are learned in the ecclesiastical law. The General Assembly of the Cumberland Presbyterian Church has accepted the declaration of'the Northern Presbyterian Church as to its interpretation of its confession of faith; and when so accepted, it has determined that there is no substantial or reasonable difference between the teachings and doctrines of the two organizations. This question is therefore to be treated as settled forever by the judgment of the General Assembly of the Cumberland Presbyterian Church.
With this question settled, the other question arising is, has the General Assembly of the Cumberland Presbyterian Church authority, under the constitution of the church, to provide for a reunion with the Northern Presbyterian Church? In Fussell v. Hail, a case decided on June 1,1907, by the Appellate Court for the Third District of Illinois, the identical question with which we are now confronted was involved. The very act of the Cumberland Presbyterian Church which is now in controversy was involved in that case. In the opinion Bamsay, P. J., after referring to the authority of the General Assembly of the Cumberland Presbyterian Church, as indicated in the constitution, says: “The effect of such sections is to make the general assembly not only a legislative and administrative body, but one with judicial powers upon ecclesiastical questions as well. It represents, in one body, all the particular churches in the Cumberland Presbyterian Church organization and constitutes one bond of union. Why is it not possible to promote the prosperity and enlargment of the church by uniting with another body that teaches a doctrine or faith identical with its own? If *28these two churches, in their confessions of faith and their religious teachings, are the same, then these interests may be promoted by uniting all those who preach, teach, and believe in and care for those interests, the same as can be done by individuals joining their interests in copartnerships or corporations. United action is productive of more good, than divided action under the circumstances. The general assembly has power to receive under its jurisdiction other ecclesiastical bodies of the same faith. This clause must be read with the clause that directs the taking of measures to promote and enlarge the church; and in our judgment the church is enlarged, and its prosperity made more sure, by receiving the support of a stronger sister church. If a smaller church can be received, surely affiliation and union can be macle with a stronger sister church, if 'thereby the church, as a religious body, is prospered and enlarged.” The learned judge then called attention to the fact that many such unions have been formed among the Presbyterian Church bodies upon the faith of the inherent or implied power to do so.
In 1785 the synods of New STork and Philadelphia took steps for the organization of the General Assembly, with a view to the union of all the Presbyterian bodies; and in 1789 resolved such synods into a General Assembly. In 1801, after having failed in efforts to unite with both the Reformed Dutch and Associated Reformed Churches, the General Assembly so organized agreed upon a plan of union-with the General Assembly of Connecticut. This action seems to have been taken upon the faith of an inherent power so to act. It was from that organization, so formed, that the founders of the Cumberland Presbyterian Church, in 1810, withdrew because of a doctrinal difference, and took such action that the organization of the Cumberland Presbyterian Church followed; and attention has already been called to the fact that the organization of the Cumberland Presbyterian Church closely followed, in its constitution, the form of government from which it withdrew. Many kindred unions have been formed in like manner, between similar bodies, not only in the United States, but in Canada as well, and upon no different authority. Among them may be mentioned the union of the Associated Reform Church with the Associate Church in 1858, forming the United Presbyterian Church; the Independent Presbyterian Church of the Caro*29linas with the General Assembly of the Presbyterian Chnrch (South) in 1863; the Old School Presbyterian Church with the New School in 1870; the Alabama Presbyteries of the Associate Beform Church with the Presbyterian Church (South) in 1867. Eamsay, P. J., after calling attention to the historical matters just referred to, concludes the discussion relating to the power of the Cumberland Presbyterian Church to reunite with the Northern Presbyterian Church, in the following language: “The General Assembly of the Cumberland Presbyterian Church, when once created, had the same implied power and authority in that church that its kindred assembly had in the Presbyterian Church of the United States of America. That such General Assemblies and like bodies have an implied power to unite with others of the same faith or teaching seems to be supported by the authorities and to spring from the very nature of the case.”
The authority of the General Assembly of the Cumberland Presbyterian Church is derived from the constitution. This church, in its form of government, is like its predecessor. The form of government is not unlike the federal form of government under which we live> The General Assembly of the church is the highest legislative, executive; and judicial power of the church. It has, in these three capacities, all of the authority that is expressly conferred by the'constitution, as well as that which is to be necessarily implied from any of the express powers therein granted or from the general design and purpose for which the organization was formed. It being settled by the judgment of the General Assembly, as the final arbiter of the church in all such matters, that there is no substantial difference between the teachings and doctrines of the two churches, the question as to whether it was expedient for the two churches to unite under one name and form of government was a matter addressed to the sound judgment of the General Assembly of' the Cumberland Presbyterian Church itself. The very constitution contemplates union with other churches. It is authorized to receive into its jurisdiction other ecclesiastical bodies and organizations that conform to the doctrine and order of the Cumberland Presbyterian Church. When this provision was inserted in the constitution it was probably contemplated that such organizations would generally be organizations of less power and less strength and less numbers than the existing Cumberland *30Presbyterian Church; but there is no limitation in the. constitution upon the power to receive other organizations; and this power carries with it the implied power to unite with other organizations, under the same limitations under which they could receive, in their name and in their jurisdiction, similar organizations. In the judgment of the General Assembly of the Cumberland Presbyterian Church, the purpose for which it was organized is to be promoted by the reunion with the. church from which it sprang. They may be mistaken in this. This reunion may thrust upon them and their associates perplexing questions, which, in times to come, may bring about disagreement and separation. But all of these matters are matters for the ecclesiastical body itself, and, when determined by it, those members of the church who are not in accord with the governing authority must either bow in submission to the powers that be, or make their alignments with other organizations with whom they can live in accord and harmony. It was argued that the constitution of the Cumberland Presbyterian Church could not be amended except by a two-thirds vote, etc. But, under the view that we have taken, no amendment is necessary to effect the reunion, and therefore it is not necessary to say more in reference to this point. The General Assembly, as the highest church court, has determined the questions arising as to the alleged differences of doctrine. The General Assembly, as the highest authority of the church, executive, legislative, and judicial, has determined that it is wise and best that the reunion should take place, and the constitution of the church, as we have interpreted it, gives that body power and jurisdiction to deal with this question, and the question of reunion has been settled in form and manner as the constitution prescribes. We see no reason whatever for the interference of the civil courts in the controversy presented in the record.
Other questions were argued in the briefs, as to the rights of sureties on the notes given by the Atlanta church to the insurance company, etc.; but the trial judge did not pass on these questions, and based his judgment solely upon the ground that the reunion of the two churches was not authorized by the constitution of the Cumberland Presbyterian Church. We have confined our discussion to the question decided by him and will determine no other at the present time. Having reached a contrary conclusion to that *31readied by the able,’learned, and painstaking trial judge, no other course is open to us than to reverse his judgment.

Judgment reversed.


All the Justices concur.